    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 1 of 57



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,


         V.                                             CRIMINAL NO.
                                                        20-10111-RWZ

CHARLES LIEBER,
      Defendant.


                        MEMORANDUM AND ORDER RE:
          MOTION TO DISCLOSE COMMUNICATIONS NOT PROTECTED BY
                 DEFENDANT’S ATTORNEY-CLIENT PRIVILEGE
                          (DOCKET ENTRY # 100)

                            June 15, 2021

BOWLER, U.S.M.J.

     The present dispute involves defendant Charles Lieber’s

assertion of a personal attorney-client privilege over certain

documents collected by Harvard University (“Harvard”) in response

to two grand jury subpoenas to the university.        Harvard adheres

to a position that the privilege belongs to the institution

rather than defendant Charles Lieber (“defendant”), and it

voluntarily waived the privilege regarding two subsets of the

documents Harvard collected.1     (Docket Entry # 100-13, pp. 1, 5,


     1
       The parties refer to the subsets as “Tab A” and “Tab B.”
(Docket Entry # 100, p. 7) (Docket Entry # 105, p. 8). In
providing “the 67 Tab B communications” (Docket Entry # 100, p.
9) for in camera review, a filter Assistant United States
Attorney (“Filter AUSA”) submitted 22 of the Tab B communications
on May 28 and an additional 45 of the Tab B communications on
June 3. A cover letter explains that “[t]he May 28 production
inadvertently included only a portion of the ‘Tab B’ documents.”
A “communication” may include a range of pages and is referenced
interchangeably as either a Tab B communication or a Tab B
document.
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 2 of 57



11)2 (denoting subsets as Attachment A and Attachment B).

Harvard initially produced both subsets of documents to the

Filter AUSA and thereafter produced the Tab A documents to the

Assistant United States Attorneys prosecuting this case (“the

Prosecution Team”).    In a sealed motion, the Filter AUSA

presently seeks a court order allowing production of the Tab B

documents to the Prosecution Team.      (Docket Entry # 100).

     Defendant, a longtime chemistry professor and chair of the

department of chemistry and chemical biology at Harvard from 2015

to 2019 (Docket Entry # 35, ¶ 1) (Docket Entry # 105-1, ¶ 2),

maintains “that the Harvard lawyers and their designees

represented [him] individually in connection with the” two

government inquiries at issue, the first by the United States

Department of Defense (“DOD”) and the second by the National

Institutes of Health (“NIH”).     (Docket Entry # 105-1, ¶ 8).3         The

United States of America (“the government”) agrees with Harvard

that the privilege belongs exclusively to the university and that


     2
       Page numbers in docket entries refer to the page number
in the upper, right-hand corner of the docketed filing.
     3
        Defendant’s declaration (Docket Entry # 105-1) does not
identify the designees. Defendant’s opposition identifies the
designees as “Administrators Elizabeth Lennox and Roseann Luongo”
(Docket Entry # 105, pp. 4-5, 14) as well as Michael Fox,
(“Fox”), an attorney and senior research compliance officer in
the Office of the Vice President for Research (“OVPR”) at
Harvard. (Docket Entry # 100-14, p. 2). Otherwise, the
opposition simply refers to “designees” without referring to any
particular individual. (Docket Entry # 105, pp. 8, 10-11, 13,
17-18).

                                   2
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 3 of 57



Harvard’s attorneys did not represent defendant personally.

(Docket Entry ## 100, 114).     In support of its position, the

government relies on the analysis in In re Grand Jury Subpoena,

A. Nameless Lawyer, 274 F.3d 563, 571 (1st Cir. 2001) (“Nameless

Lawyer”) (quoting In re Bevill, Bresler & Schulman Asset Mgmt.

Corp., 805 F.2d 120, 123 (3d Cir. 1986) (“Bevill”)).         (Docket

Entry # 100, pp. 11-15) (Docket Entry # 114, pp. 4-8).          The

government additionally argues that even if defendant had a

“personal privilege, he” waived the privilege for the withheld

Tab B documents “by agreeing that Harvard could produce” the Tab

A documents “to the Prosecution Team directly.”        (Docket Entry #

100, p. 2).   The government further submits that the crime-fraud

exception to the privilege applies to the NIH communications, and

defendant fails to “support his assertion of attorney-client

privilege on a document-by-document basis.”        (Docket Entry # 100,

p. 2).   Defendant disagrees and requests an evidentiary hearing

to “demonstrate a reasonable, subjective belief that an

attorney-client relationship” protected the communications.

(Docket Entry # 105, p. 2).     After hearing oral argument, this

court took the motion (Docket Entry # 100) under advisement.

Subsequently, this court ordered production of the Tab B

documents for in camera review and reviewed each Tab B document.

                              BACKGROUND

     A First Superseding Indictment charges defendant with two



                                   3
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 4 of 57



counts of making false statements, knowing they were false, to

DOD (Count One) and making false statements to cause Harvard to

make false statements to NIH (Count Two) in violation of 18

U.S.C. § 1001(a)(2) (“section 1001(a)”).4       Count One alleges that

on April 24, 2018, defendant made false statements to

investigators from DOD’s Defense Criminal Investigative Service

(“DCIS”) regarding his participation in the Thousand Talents

Program of the People’s Republic of China (“China”).         (Docket

Entry # 35, ¶¶ 31-32, 43).     The false statements occurred during

a DCIS interview of defendant in connection with three active DOD

grants awarded to Harvard.     (Docket Entry # 100-3).      Defendant

was the principal investigator and the grants helped fund the

Lieber Research Group at Harvard, which focuses on science and

technology relative to nanomaterials.       (Docket Entry # 35, ¶¶ 2,

6-7, 31-32) (Docket Entry # 100-3, p. 2).5       The Lieber Research

Group includes a lab “staffed by Harvard graduate students and

various postdoctoral researchers.”      (Docket Entry # 35, ¶ 2)


     4
       The First Superseding Indictment additionally charges
defendant with two counts of filing false tax returns (Counts
Three and Four) and two counts of failing to file reports of
foreign bank and financial accounts (Counts Five and Six).
(Docket Entry # 35).
     5

                                                    (Docket Entry
# 100-3, p. 2), the First Superseding Indictment
          identify him as the principal investigator (Docket
Entry # 35, ¶ 31) (Nos. 14, 17, 21, Tab B, June 3, 2021
submission,
            The discrepancy is not material.

                                   4
     Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 5 of 57



(Docket Entry # 100-3, p. 2).

     Count Two alleges that on or about January 10, 2019,

defendant caused Harvard to make false statements to NIH

regarding his participation in China’s Thousand Talents Program

in or about July 2012.     (Docket Entry # 35, ¶¶ 33-34, 45).




                               (Docket Entry # 100-12, pp. 6-7).

A.   DOD Inquiry and Harvard’s Response




          (Docket Entry # 100-1, pp. 3-4) (Docket Entry # 100-3,

p. 2).



               (Docket Entry # 100-1, p. 3) (Docket Entry # 105-2,

pp. 9-10).




                    (Docket Entry # 100-1, p. 3).




                                    5
      Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 6 of 57




                (Docket Entry # 100-1, p. 3) (Docket Entry # 105-2,

p. 10).




                                         (Docket Entry # 114-1, ¶ 5)

(Docket Entry # 105-2, pp. 9-10).




                                                                  (Docket

Entry # 114-1, ¶ 3) (Docket Entry # 100-2, p. 2) (Docket Entry #

105-2, p. 9).




                                     (Docket Entry # 105-2, p. 12).




             (Docket Entry # 105-2, p. 8) (Docket Entry # 100-1, p.

2).

            (Docket Entry # 105-2, p. 8).



                                     6
      Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 7 of 57




                                           (Docket Entry # 105-2, p.

8).




                                                    (Docket Entry # 100-

2, p. 2).




                                         (Docket Entry # 100-2, p. 2).




      6
          Defendant argues that

(Docket Entry # 105, p. 4).       In a post-litigation affidavit,


                  (Docket Entry # 114-1, ¶ 5).
      7
          Defendant cites


                           (Docket Entry # 105, p. 17) (citing
Docket Entry # 105-2, p. 2, exhibits four and nine). The cited

                                     7
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 8 of 57



(Docket Entry # 105-2, pp. 16-17).

                                                            (Docket

Entry # 105-2, p. 19).

     Meanwhile,




                                                      (Docket Entry #

114-1, ¶ 2),

                                                          (Docket Entry

# 105-2, p. 26).



          (Docket Entry # 105-2, p. 26).



                  (Docket Entry # 114-1, ¶ 4)




exhibits (Docket Entry # 105-2, pp. 15-17, 33-35)
                             Defendant elsewhere cites




(Docket Entry # 105-2, p. 38); (Docket Entry # 105, p. 5) (citing
exhibit ten).

                                   8
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 9 of 57




                                                                .




                          (Docket Entry # 114-1, ¶ 5).




     8
        The above are not                      within the meaning
of Fed. R. Evid. 801(a) and are otherwise not considered for the
truth of the matters asserted. See Xiaoyan Tang v. Citizens
Bank, N.A., 821 F.3d 206, 221 n.15 (1st Cir. 2016). Neither
defendant nor the government object to this court’s consideration
of documents, including emails, on the basis of hearsay thereby
waiving the issue. See Bellone v. Southwick-Tolland Reg’l Sch.
Dist., 748 F.3d 418, 420 n.2 (1st Cir. 2014) (rejecting argument
that affidavit included hearsay and explaining that “because
Bellone did not raise any objection to the affidavit below, the
district court was free to consider it”); see also Eldridge v.
Gordon Brothers Grp., L.L.C., 863 F.3d 66, 84 (1st Cir. 2017);
Vallejo v. Santini-Padilla, 607 F.3d 1, 7 & n.4 (1st Cir. 2010).
     9




                           (Docket Entry # 129-1, p. 5).

                                   9
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 10 of 57



                                                       (Docket Entry #

105-1, ¶ 4).

                                                           (Docket Entry

# 35, ¶ 32).

(Docket Entry # 100-3, p. 2) (Docket Entry # 105-2, p. 30).




(Docket Entry # 105-2, p. 31).11



                                                    (Docket Entry #

105-2, p. 32); see (Docket Entry # 100-3, p. 4).




     10
          Defendant’s opposition likewise represents

                                                  (Docket Entry # 105,
p. 10).
     11
          The Filter AUSA does not challenge

                 (Docket Entry # 105, p. 5).

                                                                 (Docket
Entry # 105-2, pp. 30-32) (Docket Entry # 100-3, p. 4).

                                    10
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 11 of 57



                                                        (Docket Entry #

105-2, pp. 31-32); see (Docket Entry # 100-3, p. 4).



                                                    (Docket Entry #

105-2, p. 31) (Docket Entry # 100-3, p. 4) (Docket Entry # 100-

11, p. 3).




                                                           (Docket

Entry # 100-11, pp. 7-8).




                                                (Docket Entry # 105-2,

p. 40).



     12
        Count One of the First Superseding Indictment charges
that defendant did not disclose that in or about July 2012 he
signed a three-year “‘Employment Contract of “One Thousand
Talent” High Level Foreign Expert’” with WUT in which he agreed
to publish articles in the name of WUT, assemble a research team
in defendant’s field of expertise, invite one to three
“‘international top scientists to work in the [WUT] lab as
visiting scholars,’” and work “at or for WUT” for “‘not less than
nine months a year.’” (Docket Entry # 35, ¶¶ 18, 43). The
contract allocated “roughly $1.74 million” dollars for a “joint
Harvard-WUT Nano Key Lab and related research.” (Docket Entry #
35, ¶ 19).
     13
          See footnote seven.

                                   11
       Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 12 of 57




                                                    (Docket Entry # 100-

5, p. 40) (Docket Entry # 100-5, p. 2).




                           ”   (Docket Entry # 105-2, p. 40).




                                                               (Docket

Entry # 105-2, p. 38).




                                                             (Docket Entry

# 105-2, p. 37).




                                      (Docket Entry # 105-2, pp. 37-

38).



                                               (Docket Entry # 100-11,



                                      12
     Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 13 of 57



p. 10).




        (Docket Entry # 100-11, p. 10).




                        (Docket Entry # 105-2, pp. 34-35).




                                                  (Docket Entry # 105-

2, p. 34).

B.




                                            (Docket Entry # 100-7)

(Docket Entry # 105-2, pp. 46-48).



                                    13
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 14 of 57




                               (Docket Entry # 100-7, p. 3) (Docket

Entry # 105-2, p. 47).



                    (Docket Entry # 100-11, pp. 2-6).




                                                (Docket Entry # 105-2,

p. 46) (emphasis added).




                                        (Docket Entry # 105-2, p. 46).


     14



                                (Docket Entry # 100-7, p. 2) (Docket
Entry # 105-2, p. 47).
     15

          (Docket Entry # 100-14, pp. 2-3).

                                   14
      Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 15 of 57




                             (Docket Entry # 105-2, p. 46).




                                             (Docket Entry # 100-14, p.

2).




                          (Docket Entry # 105-2, p. 45).




           (Docket Entry # 105-2, pp. 43-44).




                                     15
       Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 16 of 57




                    (Docket Entry # 105-2, pp. 42-43).




                        (Docket Entry # 100-8) (Docket Entry # 100-

13, p. 11, No. 11).16




                                                                   (Docket

Entry # 100-6).




                                             (Docket Entry # 100-9).




                                             (Docket Entry # 105-2, p.

52).




                 (Docket Entry # 100-9).


       16
        The document date for the notes in defendant and
Harvard’s privilege logs is January 13, 2020. (Docket Entry #
105-2, p. 69) (Docket Entry # 100-13, p. 11, No. 11).

                                      16
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 17 of 57




(Docket Entry # 100-9, p. 3).




                                                         (No. 8, Tab B,

May 28, 2021 submission,                                 .




                                             (Docket Entry # 100-11,

p. 4).                                                          .   (No.

8, Tab B, May 28, 2021 submission,                                   .




     17
                                                                     and
does not support an objectively reasonable belief of an
individual attorney-client relationship.

                                   17
     Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 18 of 57




                       (Docket Entry # 100-9, p. 3).




(Docket Entry # 100-9, p. 3).




                                                         (Docket Entry #

100-9, p. 4).




            (Docket Entry # 105-2, p. 54) (Docket Entry # 100-10,

p. 2).

C.   OGC’s Website

     In April 2018 and thereafter during the relevant time

period, OGC’s website included information answering the

question of whether OGC represented Harvard employees or could

give legal advice to faculty members such as defendant.           The

answer was “No”:

     Does the OGC represent or give legal advice to faculty
     members or employees in their individual capacities?

     No. The OGC is able to represent the University only, and
     the OGC works only on University-related matters. Harvard
     faculty and employees may be able to obtain legal services


                                    18
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 19 of 57



     through Harvard’s Employee Assistance Program. See the
     Harvie website for information on this program.

(Docket Entry # 114-1, ¶ 8) (citing website’s language at Docket

Entry # 100, p. 14, as “the same as” language appearing in April

2018 “[u]pon information and belief”).       An archived copy of text

from OGC’s website as of October 5, 2017 states that “OGC is

responsible for all the legal work arising from the activities

of Harvard’s Faculties and departments.”18       (Docket Entry # 105-

2, p. 59) (Docket Entry # 105-2, p. 2, ¶ 3).        Elsewhere on the

website, it reads as follows as of October 2017:

     Attorney-Client Privilege

     A Guide for Harvard

     The attorney-client privilege preserves the confidentiality
     of communications between lawyers and their clients. The
     privilege protects individuals and institutions. Thus,
     communications that Harvard faculty and staff have with
     Harvard attorneys, in confidence, for the purpose of
     seeking legal advice concerning Harvard legal matters, are
     protected by the attorney-client privilege from disclosure
     to opposing parties.

(Docket Entry # 105-2, p. 60) (emphasis added).19        Placed in the

context of the question and answer that explicitly addresses and

rejects an individual relationship between OGC and Harvard

faculty, these more general statements cited by defendant do not


     18




(Docket Entry # 105, pp. 14-15).
     19
          See the previous footnote.

                                   19
     Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 20 of 57



advance the reasonableness of his belief or, as he suggests,

“highlight[] the existence of individual faculty-OGC attorney-

client relationships with OGC” (Docket Entry # 105, pp. 14-15).

D.   Harvard’s Limited Waiver of Communications

     The parties concur that in July 2019 Harvard received a

grand jury subpoena from the government seeking records about

defendant relevant to the DOD and NIH inquiries.          (Docket Entry

# 100, p. 5) (Docket Entry # 105, p. 6).




               (Docket Entry # 100-12).

     As set forth in the letter, Harvard states it will produce

documents for three time periods and describes the documents

subject to the waiver as follows:




                                    20
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 21 of 57



(Docket Entry # 100-12, pp. 2-3).




                                  (Docket Entry # 100-12, p. 3).

     In a follow-up letter dated June 15, 2020, Harvard attached

a log of documents divided into Attachment A, i.e., Tab A, and

Attachment B, i.e., Tab B, (“the Privilege Log”).20         (Docket

Entry # 100-13).    Tab A lists email communications that include

defendant as a party and Tab B lists “email communications,

memoranda or other documents to which [defendant] was not a

party.”21   (Docket Entry # 100, p. 7); (Docket Entry # 105, p. 8)

(emphasis omitted); (Docket Entry # 100-13); (Docket Entry #

105-2, pp. 63-70).    With respect to the subject matter, the

communications in both Tab A and Tab B concern the DOD and NIH

inquiries into defendant’s activities, Harvard’s internal

investigations, and Harvard’s responses.        (Docket Entry # 105-2,

p. 52) (Docket Entry # 100-13, Tab A, p. 9, No. 89); (Docket

Entry # 105-2, pp. 52, 54-55) (Docket Entry # 100-13, Tab A, p.

9, No. 95); (Docket Entry # 100-9) (Docket Entry # 100-13, Tab

A, p. 9, Nos. 83, 84); (Docket Entry # 100-18) (Docket Entry #

100-13, Tab A, p. 7, No. 55); (Docket Entry # 100-14) (Docket

     20
          See footnote one.
     21
        Defendant represents that the Filter AUSA provided him
“with the Tab B communications in their redacted form.” (Docket
Entry # 105, p. 8). The in camera Tab B documents include
redactions.

                                   21
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 22 of 57



Entry # 100-13, Tab A, p. 5, No. 1); (Docket Entry # 100-5)

(Docket Entry # 100-13, Tab A, p. 5, No. 14); (Docket Entry #

100-15) (Docket Entry # 100-13, Tab B, p. 11, No. 7); (Docket

Entry # 100-8) (Docket Entry # 100-13, Tab B, p. 11, No. 11);

(Docket Entry # 100-10) (Docket Entry # 100-13, p. 11, Tab B,

No. 9); (Docket Entry # 100-6) (Docket Entry # 100-13, Tab B, p.

11, No. 4).

     Harvard’s June 15, 2020 letter also



                                          In pertinent part, the

letter reads that:




(Docket Entry # 100-13, p. 2).

     In a June 22, 2020 letter emailed to Harvard, defendant’s

counsel counters



                                              (Docket Entry # 100-16,

p. 3).   The letter then states defendant

                                                   in the Privilege

Log listed in Tab A.    (Docket Entry # 100-16, p. 3).        It

concludes that, “This is not a general waiver of [defendant’s



                                   22
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 23 of 57



attorney-client privilege and he preserves all rights in that

regard.”   (Docket Entry # 100-16, p. 3) (emphasis in original).

An October 2, 2020 email from defendant’s counsel to the Filter

AUSA goes farther by expressing a belief that

                                          (Docket Entry # 100-16, p.

3) (Docket Entry # 100-17, p. 2).

     The government represents and defendant does not dispute

that Harvard produced the Tab A communications directly to the

Prosecution Team after the June 22, 2020 letter.         (Docket Entry

# 100, p. 8).   The Filter AUSA presently seeks to produce the

Tab B communications to the Prosecution Team.22        (Docket Entry #

100, p. 20).

                              DISCUSSION

     The government maintains defendant fails to establish that

Harvard’s OGC counsel represented him individually and, in

particular, that he satisfied “the Nameless Lawyer benchmarks.”

(Docket Entry # 100, p. 12) (quoting Nameless Lawyer, 274 F.3d

at 571, quoting Bevill, 805 F.3d at 123); see Nameless Lawyer,



     22
        The motion only seeks a court order authorizing the
Filter AUSA to disclose the Tab B communications to the
Prosecution Team. In producing the Supplemental Log and adding
them to exhibit 16 (Docket Entry # 105-2, pp. 63-70), defendant’s
counsel states that

                       (Docket Entry # 129, p. 1). The Filter
AUSA did not file a response to the Supplemental Log and, hence,
this court assumes he does not seek to include them as part of a
Tab B production to the Prosecution Team at this juncture.

                                   23
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 24 of 57



274 F.3d at 571 (quoting “test explicated in” Bevill, 805 F.3d

at 123, which “enumerates five benchmarks”).          The government

additionally asserts defendant waived the privilege by not

objecting to production of the Tab A documents concerning the

same subject matter as the Tab B documents and, as to the NIH

documents in Tab B, the crime-fraud exception applies.          (Docket

Entry ## 100, 114).

     Defendant submits

                           and he



(Docket Entry # 105, pp. 9-15).          He points out that Harvard




               (Docket Entry # 105, p. 10).         He also relies on

various statements in emails to support the reasonableness of

his belief and the existence of an individual attorney-client

relationship.24


     23
        “Waived Communications” refers to the Tab A and Tab B
documents. (Docket Entry # 105, pp. 6-7) (Docket Entry # 100-12)
(Docket Entry # 100, pp. 6-7).
     24
         For example, he cites the following, all of which this
court has considered:




                                    24
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 25 of 57



     Defendant additionally argues the Bevill test does not

apply and, in any event, he satisfies the test.         (Docket Entry #

105, pp. 15-19).    Regarding waiver, he asserts




                              .   (Docket Entry # 105, pp. 19-20).

As to the crime-fraud exception, defendant criticizes the

government’s reliance on the First Superseding Indictment,25 and

maintains that




                                                      (Docket
Entry # 105, pp. 4-6, 10, 13, 17) (Docket Entry # 105-2, pp. 9-
10, 12-13, 16, 19, 26, 39, 45, 50, 52).
     25
        The government correctly notes (Docket Entry # 100, p.
18) that an “indictment provides a reasonable basis to believe
that [a defendant] was engaged in criminal or fraudulent
activity.” United States v. Gorski, 807 F.3d 451, 461 (1st Cir.
2015) (addressing crime-fraud exception).

                                   25
     Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 26 of 57



                                                     (Docket Entry #

105, p. 21).

I.   Attorney-Client Privilege

     The general contours of the attorney-client privilege under

federal common law are “well honed.”26         Lluberes v. Uncommon

Prods., LLC, 663 F.3d 6, 24 (1st Cir. 2011).          The privilege

“protects ‘only those communications that are confidential and

are made for the purpose of seeking or receiving legal advice.’”

Id. (internal citation omitted); see id. (if “communication

contains only client confidences made in pursuit of legal

advice—or legal advice based on such client confidences—that

communication . . . should be covered” regardless “whether it

came from” client or attorney).          Defendant states he sought

legal advice from Lopez “and the Harvard Office of General

Counsel.”   (Docket Entry # 105-1, ¶ 6).         In addition to Lopez

and OGC, he contends that Fox and/or Ponting, each attorneys who

did not work in OGC, were OGC designees who, along with Harvard

personnel, represented him “individually in connection with the

DOD and NIH inquiries.”      (Docket Entry # 105-1, ¶¶ 7-8) (Docket

     26
        Defendant’s reliance on Massachusetts law (Docket Entry #
105, p. 9) is misguided. “[F]ederal common law of attorney-
client privilege applies in federal criminal cases.” United
States v. Rankin, No. 3:18-cr-00272 (JAM), 2020 WL 3036015, at *2
(D. Conn. June 5, 2020); see Fed. R. Evid. 501; In re Grand Jury
Subpoena (Mr. S.), 662 F.3d 65, 70 (1st Cir. 2011) (“scope of the
attorney-client privilege must be ascertained by reference to
‘principles of [federal] common law as’” interpreted in “‘light
of reason and experience’”) (quoting Fed. R. Evid. 501) (brackets
in original).

                                    26
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 27 of 57



Entry # 105).

     The privilege does not immunize underlying facts.          See

Upjohn Co. v. United States, 449 U.S. 383, 395-96 (1981).

Furthermore, because the privilege “stands in the way of a grand

jury’s right to every man’s evidence,” it “applies only to the

extent necessary to achieve its underlying goal of ensuring

effective representation through open communication between

lawyer and client.”    Nameless Lawyer, 274 F.3d at 571 (emphasis

added); accord In re Keeper of Records (Grand Jury Subpoena

Addressed to XYZ Corp.), 348 F.3d 16, 22 (1st Cir. 2003)

(privilege applies “only to the extent necessary to achieve its

underlying goals” and “comes with substantial costs and stands

as an obstacle of sorts to the search for truth”) (citations

omitted).   The rationale underlying “the privilege is easily

understood: treating communications between lawyer and client as

confidential encourages full and frank disclosure that better

enables the lawyer to represent the client and better enables

the client to conform his conduct to the law.”         In re Grand Jury

Subpoena (Mr. S.), 662 F.3d 65, 70–71 (1st Cir. 2011); see

Lluberes, 663 F.3d at 23 (“privilege encourages disclosures that

facilitate the client’s compliance with law and better enable

him to present legitimate arguments when litigation arises”).

Defendant, as the party “invoking the privilege[,] must show

both that it applies and that it has not been waived.”



                                   27
       Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 28 of 57



Lluberes, 663 F.3d at 24; see In re Grand Jury Subpoena (Mr.

S.), 662 F.3d at 71 (“party seeking to invoke the

attorney-client privilege” has “devoir of persuasion to show

that it applies to a particular communication”).

       At the outset, the parties dispute the application of the

“benchmarks” in Bevill.        (Docket Entry # 100, p. 12) (Docket

Entry # 105, pp. 15-16).        The government submits they apply and

preclude defendant’s assertion of an individual attorney-client

privilege.      (Docket Entry # 100, pp. 12-15) (Docket Entry # 114,

pp. 4-8).     Defendant maintains the Bevill test does not apply

and, in any event, defendant satisfies each of the five

benchmarks.      (Docket Entry # 105, pp. 15-19).

A.   Bevill’s Application

       Defendant argues that Bevill does not apply because, unlike

the former corporate officers asserting an individual attorney-

client privilege in Nameless Lawyer, 274 F.3d at 571-572,

defendant is not a corporate officer.          (Docket Entry # 105, pp.

15-16).     Rather, he is an employee and, although “the cases at

times” refer to an “employee,” as does Nameless Lawyer, 274 F.3d

at 571, the cases apply the Bevill analysis to individuals who

were “corporate officials, founders, CEOs, trustees,” or board

members of single-family corporations.          (Docket Entry # 105, p.

16).     Defendant also distinguishes Nameless Lawyer because it

“addresses the question when a corporate official, who is not a



                                      28
      Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 29 of 57



client, may” protect his communications with corporate counsel

under “an implied privileged relationship,” whereas defendant

established an attorney-client relationship or at least a

reasonable belief one existed.        (Docket Entry # 105, p. 15)

(emphasis in original).

      The First Circuit in Nameless Lawyer approved the Bevill

“benchmarks” and adhered to the Tenth Circuit’s interpretation

of the fifth benchmark.       Nameless Lawyer, 274 F.3d at 571-72

(citing In re: Grand Jury Proceedings v. United States, 156 F.3d

1038, 1041 (10th Cir. 1998)).        Bevill addresses “the

relationship between a corporation’s waiver of its privilege and

the individual directors’ assertion of a claim of personal

attorney-client privilege with respect to counsel consulted on

both a personal and corporate basis after the counsel has been

retained by the corporation.”        Bevill, 805 F.2d at 124.      Other

than the circumstance that defendant is not a corporate director

of Harvard, this is precisely the circumstance here:




                                                (Docket Entry # 105, p.

2).

      In endorsing the Bevell benchmarks, the First Circuit in



                                     29
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 30 of 57



Nameless Lawyer faced circumstances, like those in Bevill, 805

F.3d at 124, of “determin[ing] whether a corporate officer or

employee may claim an attorney-client privilege in

communications with corporate counsel” in the context of a

corporation’s waiver.    Nameless Lawyer, 274 F.3d at 571.        Here

again, the circumstances in the case at bar involving a

corporate employee asserting a personal privilege for corporate

communications when the corporation is waiving its privilege are

similar.   The Nameless Lawyer court held “that a corporation may

unilaterally waive the attorney-client privilege with respect to

any communications made by a corporate officer in his corporate

capacity, notwithstanding the existence of an individual

attorney-client relationship between [the corporate officer] and

the corporation’s counsel.”     Nameless Lawyer, 274 F.3d at 573

(emphasis added); see id. (citing Fed. Deposit Ins. Corp. v.

Ogden Corp., 202 F.3d 454, 461 (1st Cir. 2000), discussing joint

representation, and distinguishing such circumstances because

“former co-clients were not independent actors, but, rather,

corporate officers who owed fiduciary duty to” corporation); id.

(noting that “employee has a duty to assist his employer’s

counsel in” investigation “pertaining to the employer’s

business”).

     With regard to joint representation, i.e., when a single

lawyer represents two clients, the privilege adheres to



                                   30
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 31 of 57



statements made during joint conferences but dissolves “in

subsequent litigation between the joint clients.”         Id. at 573

(citation omitted).    In that “situation, one client’s interest

in the privilege is counterbalanced by the other’s interest in

being able to waive it.”     Id.   This case falls into the middle

where the interests of the purported co-clients (Harvard and

defendant) diverge short of adverse litigation against each

other.   In a similar vein, the Nameless Lawyer court describes

an analogous scenario in which a criminal investigation embroils

one former co-client (defendant) and the other co-client

(Harvard) “is willing to aid in the prosecution of the other,”

such as testifying about their joint consultation, id., or here

by waiving its privilege in certain communications.         Noting that

“courts have split on whether the target of the prosecution may

block disclosure in this context,” the Nameless Lawyer court

considered the privilege issue it faced, namely, corporate

officers claiming an individual privilege over purportedly

“jointly privileged” documents in which the corporate subsidiary

waived its privilege, “entirely congruent.”        Id. at 568, 573.

The congruent circumstance here in which Harvard’s waiver will

likely aid the prosecution and defendant is seeking to block

disclosure of the same communications yields the same result as

in Nameless Lawyer, allowing Harvard to waive unilaterally the

privilege.



                                   31
      Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 32 of 57



      The Nameless Lawyer court found another difference

“significant,” i.e., when the former co-client is not an

“independent actor[], but, rather, [a] corporate officer[] who

owed a fiduciary duty to the corporation.”          Id. at 573; see

United States v. Stein, 463 F. Supp. 2d 459, 461 (S.D.N.Y. 2006)

(noting that employee has duty to disclose information pertinent

to employment).     Drawing a line parallel to Bevill, the court in

Nameless Lawyer arrived at the above holding allowing the

corporation to waive unilaterally the privilege.           Nameless

Lawyer, 274 F.3d at 573.       Interpreting Bevill’s fifth factor,

the court denied the individual privilege based on the absence

of “communications regarding individual acts and liabilities”

that were “segregable from discussions about the corporation.”

Id.

      Defendant’s argument that the Nameless Lawyer court

addressed the question of a corporate official’s privilege for

communications with corporate counsel when the official “is not

a client” (Docket Entry # 105, p. 15) (emphasis in original) is

misguided.     The First Circuit in Nameless Lawyer espouses that

individual representation “might have occurred” and “there are

potentially some communications protected.”          Id. at 570, 572

(emphasis added).      The court did not reject the existence of an

individual privilege entirely or address the situation only for

a corporate official who is not a client.          Rather, the court


                                     32
       Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 33 of 57



found that the individual officers “may only assert an

individual privilege” for “communications regarding individual

acts and liabilities” that were “segregable from discussions

about the corporation.”        Id. at 573; accord id. at 568 (“We hold

that an individual privilege may exist in these circumstances

only to the extent that communications made in a corporate

officer’s personal capacity are separable from those made in his

corporate capacity.”) (emphasis added).          Defendant’s argument

that Nameless Lawyer only addresses corporate officials who are

not clients understates the reach of the decision and ignores

the holding that allows an individual privilege for

communications with corporate counsel made in the officer’s

personal capacity to the extent “separable from those made in

his corporate capacity.”        Id. at 568, 573-74.     In other words,

defendant’s argument runs contrary to the Nameless Lawyer

court’s recognition that the corporate officer can have an

individual privilege in the limited circumstance of segregable

communications regarding the official’s individual acts and

liabilities.      Id. at 573.

       The rational for the ruling is that “[h]olding otherwise

would open the door to a claim of jointly held privilege in

virtually every corporate communication with counsel.”             Id. at

573.     Likewise, defendant’s reasonable belief “standard would

provide employees seeking to frustrate internal investigations



                                      33
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 34 of 57



with an exceedingly powerful weapon, and would stray quite far

from the principle that the attorney-client privilege should be

‘strictly confined,’ in order to allow public access to ‘every

man’s evidence.’”     United States v. Int’l Brotherhood of

Teamsters, 119 F.3d 210, 216-217 & n.2 (2d Cir. 1997) (declining

appellant’s invitation to adopt “reasonable belief” standard)

(internal citations omitted).

     In the alternative, the record fails to show a jointly-held

client relationship.    The in camera documents submitted by

Harvard dispel any such relationship and evidence defendant’s

understanding that Harvard was representing Harvard, not

defendant and Harvard.     In the context of Lopez’s April 24, 2018

morning conversation with defendant, a putative client would

lack an objectively reasonable belief that Harvard represented

both him and the university.      Defendant’s post-litigation

subjective belief, which Harvard’s in camera contemporaneous

documents belie, is insufficient under the circumstances.          See

Stein, 463 F. Supp. 2d at 465 (partner’s “subjective belief

alone” that in-house counsel for accounting firm represented him

personally “does not support a conclusion that [accounting

firm’s] acts were responsible for that belief”); Flaherty v.

Baybank Merrimack Valley, N.A., 808 F. Supp. 55, 60–61 (D. Mass.

1992) (refusing to find attorney-client relationship between

bank’s attorney at closing and purchasers because “‘law requires



                                   34
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 35 of 57



more than an individual’s subjective, unspoken belief that the

person with whom he is dealing, who happens to be a lawyer, has

become his lawyer’”) (internal citation omitted); see also

Cavallaro v. United States, 284 F.3d 236, 248 (1st Cir. 2002)

(indicating preference for contemporaneous evidence).27

     Defendant’s corporate officer/employee argument frustrates

the same policy rational the Nameless Lawyer and Int’l

Brotherhood courts cite.     See generally In re Keeper of Records

(Grand Jury Subpoena Addressed to XYZ Corp.), 348 F.3d at 22

(privilege applies “only to the extent necessary to achieve its

underlying goals”).    The reasoning used by the First Circuit in

Nameless Lawyer applies to corporate employees acting in their

corporate capacity in responding to a corporate investigation

just as it does to corporate officers acting in their corporate

capacity.   Holding otherwise, would ignore the realities of what

a corporate investigation entails.       “The first step in the

resolution of any legal problem is ascertaining the factual

background and sifting through the facts with an eye to the



     27
         Although defendant cites In re Teleglobe Commc’n Corp.,
493 F.3d 345 (3d Cir. 2007), which addresses joint representation
in the context of parent and subsidiaries, see id. at 362-363,
the case does not change the result. The court applied Delaware
law and did not directly address Bevill. Net2Phone, Inc. v.
Ebay, Inc., Civil Action No. 06–2469 (KSH), 2008 WL 8183817, at
*9 (D.N.J. June 26, 2008) (distinguishing Teleglobe)
(unpublished); see Teleglobe, 493 F.3d at 359. As discussed
below, the Bevill analysis constitutes the predominant view under
federal common law.

                                   35
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 36 of 57



legally relevant.”    Upjohn, 449 U.S. at 390–91 (questionnaire

completed by Upjohn employees privileged in corporate counsel’s

internal investigation of questionable payments by subsidiary to

secure foreign business); see United States ex rel. Wollman v.

Mass. Gen. Hosp., Inc., 475 F. Supp. 3d 45, 63 (D. Mass. 2020).

     In the corporate context, . . . it will frequently be
     employees beyond the control group as defined by the court
     below–“officers and agents responsible for directing the
     company’s actions in response to legal advice”–who will
     possess the information needed by the corporation’s
     lawyers. Middle–level—and indeed lower–level—employees
     can, by actions within the scope of their employment,
     embroil the corporation in serious legal difficulties, and
     it is only natural that these employees would have the
     relevant information needed by corporate counsel if he is
     adequately to advise the client with respect to such actual
     or potential difficulties.

Upjohn, 449 U.S. at 391 (internal ellipses and brackets

omitted); see Wollman, 475 F. Supp. 3d at 64.        Where, as here,

corporate counsel embarks on an internal investigation to

uncover facts and render legal advice to the corporation in

response to a government inquiry regarding questionable

practices, counsel needs to engage and speak with individual

employees (not just officers) about the corporate investigative

matter while clothed in the corporation’s attorney-client

privilege and counsel needs to retain the ability to waive the

privilege if it serves the corporation’s interest.         See United

States v. Graf, 610 F.3d 1148, 1160-61 (9th Cir. 2010).

Allowing a corporate employee to prevent such a waiver for his

non-segregable corporate communications with corporate counsel


                                   36
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 37 of 57



about corporate investigative matters would “open the door” to a

claim of the corporate employee’s privilege “in virtually every

corporate communication.”     Nameless Lawyer, 274 F.3d at 573.

Indeed, the Ninth Circuit in Graf used similar reasoning to

apply Bevill to an outside consultant who the court determined

was a “functional employee” of the corporation.28        Graf, 610 F.3d

at 1159-1161.   Finding “strong policy reasons to adopt the

Bevill test,” the Graf court reasoned that:

     any time a corporation retains counsel, counsel will have
     to talk to individual employees to represent the company
     effectively. The Bevill test responds to this reality by
     ensuring that a corporation is free to obtain information
     from its officers, employees, and consultants about company
     matters and then control the attorney-client privilege,
     waiving it when necessary to serve corporate interests. The
     test also preserves the individual’s ability to claim a
     personal attorney-client privilege when the individual
     makes clear he or she is seeking personal legal advice and
     the communications relate to personal legal affairs, not to
     the company’s business.

Id. at 1160-61.

     Although defendant is not a corporate officer, he is an

employee of Harvard and, as such, has an obligation or “a duty

to disclose to the employer,” Harvard, “information pertinent to


     28
        Defendant’s contention that defendant was not “‘the
company voice in its communications with counsel,’” (Docket Entry
# 105, p. 16) (quoting Graf, 610 F.3d at 1157) fails to
distinguish Graf from the case at bar. Defendant himself was the
chair of the chemistry and chemical biology department at Harvard
from 2015 to 2019, and principal investigator on the three DOD
grants awarded to Harvard (Docket Entry # 100-3, pp. 2, 5)
(Docket Entry # 35, ¶¶ 6, 31-32, 42-43) (No. 14, Tab B, June 3,
2021 submission,                           as well as three NIH-
funded research grants (Docket Entry # 35, ¶¶ 33-34).

                                   37
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 38 of 57



the employment.”    Stein, 463 F. Supp. 2d at 461 (“employee, like

any other agent, owes the employer a duty to disclose to the

employer any information pertinent to the employment”).          Even

regardless of any duty, defendant, as an employee, occupies a

role closer to a corporate officer with duties towards the

corporation than an independent actor without such duties.           See

generally Nameless Lawyer, 274 F.3d at 573.        Cases also apply

Bevill to employees.    See, e.g., Graf, 610 F.3d at 1159–61

(applying Bevill to outside consultant considered “functional

employee” of corporation and, as such, consultant did not hold

personal attorney-client privilege); United States ex rel. Magid

v. Wilderman, Civil Action No. 96-CV-4346, 2006 WL 2346426, at

*3-5 (E.D. Pa. Aug. 10, 2006) (applying five-factor analysis in

Bevill, 805 F.2d at 123, to corporate defendant’s office manager

employee, who failed to show personal privilege under Bevill

factors based on in camera review); see also United States v.

Ferrell, No. CR07-0066MJP, 2007 WL 2220213, at *4 (W.D. Wash.

Aug. 1, 2007) (attorney-client privilege belongs to Federal

Aviation Administration (“FAA”), not “its individual employees,”

such as Ferrell) (citing Bevill, 805 F.3d at 125, without

reciting its test).    Defendant’s argument that the Bevill test

does not apply to corporate employees is therefore not

convincing.

     Finally, “if the purpose of the attorney–client privilege



                                   38
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 39 of 57



is to be served, the attorney and client must be able to predict

with some degree of certainty whether particular discussions

will be protected.”    Upjohn, 449 U.S. at 393.      “An uncertain

privilege, or one which purports to be certain but results in

widely varying applications by the courts, is little better than

no privilege at all.”    Id.; accord Graf, 610 F.3d at 1161 (using

this reasoning to support adoption of “Bevill test in the Ninth

Circuit”).   In the circumstance of a corporate official’s

communications with corporate counsel regarding corporate

matters and a corporation seeking to waive that privilege in the

face of the official’s claiming a personal attorney-client

privilege,   Bevill represents the predominant view adopted by

the Ninth, First, Tenth, and Second Circuits.        See Graf, 610

F.3d at 1160-1161; Nameless Lawyer, 274 F.3d at 571-574; In re

Grand Jury Subpoenas, 144 F.3d 653, 659 (10th Cir. 1998); United

States v. Int’l Brotherhood of Teamsters 119 F.3d at 215;29

Sovereign Holdings, Inc. v. Deck, 4:17-CV-04105-KES, 2018 WL

4441468, at *10 (D.S.D. Sept. 17, 2018) (collecting circuit

cases); In re Grand Jury Subpoena 2009R00030 Served on Jan. 19,

2012, No. 1:13–cr–12(WLS), 2013 WL 3990655, at *2 (M.D. Ga. June

2, 2013) (“[m]ost courts to tackle the question” adopt “Third


     29
        As explained in greater detail in MacKenzie-Childs, “the
Second Circuit has acknowledged the Bevill test” without “clearly
adopt[ing] it.” MacKenzie-Childs LLC v. MacKenzie-Childs, 262
F.R.D. 241, 251 (W.D.N.Y. 2009) (citing Int’l Brotherhood of
Teamsters, 119 F.3d at 215–16).

                                   39
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 40 of 57



Circuit’s multi-factor test” in Bevill, 805 F.2d at 123).

Adhering to this relatively uniform view under federal common

law, Bevill applies.

     As indicted above, defendant’s objectively reasonable

belief standard does not supplant Bevill in the circumstances

presented here.    Under Bevill, “[a] personal privilege does not

exist merely because the officer ‘reasonably believed’ that he

was being represented by corporate counsel on an individual

basis.”   In re Grand Jury Subpoenas, 144 F.3d at 659 (citing

Int’l Brotherhood of Teamsters, 119 F.3d at 216).         As aptly

framed by the Tenth Circuit in In re Grand Jury Subpoenas, “[i]n

certain circumstances, reasonable belief may be enough to create

an attorney-client relationship,” such as in the context of

attorney disqualification, “but it is not sufficient here to

create a personal attorney-client privilege.”        Id. (emphasis in

original) (citing Cole v. Ruidoso Mun. Schools, 43 F.3d 1373,

1384 (10th Cir. 1994)); see Int’l Brotherhood of Teamsters, 119

F.3d at 216 (declining to adopt “alternative” reasonable belief

“standard . . . to govern cases of this sort” which address

“competing claims to privilege” when “employee’s communications

with corporate counsel” may create “personal privilege that

could effectively destroy the corporation’s ability to waive its

own privilege”).    Where, as here, the circumstances involve the

competing concerns of an employee seeking to exercise a personal


                                   40
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 41 of 57



privilege to prevent a corporation’s waiver of its privilege,

defendant’s argument that he reasonably believed




(Docket Entry # 105, pp. 11-15) does not override or displace

the Bevill test.    See Int’l Brotherhood of Teamsters, 119 F.3d

at 216; MacKenzie-Childs, 262 F.R.D. at 251, 253 (“Second

Circuit” expressly rejects “reasonable reliance test” and

requires, as “prerequisite to assertion of a personal privilege

by a corporate representative” that “employee ‘made it clear to

corporate counsel that he sought legal advice on personal

matters’”) (quoting Int’l Brotherhood of Teamsters, 119 F.3d at

215) (internal brackets omitted).       Having determined that Bevill

applies, defendant’s related argument that he had an attorney-

client relationship with OGC under a general attorney-client

privilege standard under Massachusetts law30 (Docket Entry # 105,

pp. 9-11) does not obviate the need to satisfy Bevill.

     In the alternative, defendant fails to show he reasonably

believed he formed a personal attorney-client relationship with

OGC and its designees.     See In re Grand Jury Investigation,

Grand Jury Action No. 19-15 (BAH), 2019 WL 2179116 (D.D.C. Mar.

4, 2019) (former law firm partner’s subjective belief he formed

personal attorney-client relationship with former law firm and


     30
          See also footnote 26.

                                   41
     Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 42 of 57



two of its partners when they represented law firm in responding

to four Department of Justice letters regarding unregistered

work for foreign government was not reasonable, even though

three of the four letters were addressed to former law firm

partner, he prepared draft responses, and no Upjohn warning

given).    Furthermore, the in camera documents submitted by

Harvard refute the existence of an objectively reasonable belief

as previously discussed.      Defendant’s post-litigation asserted

subjective belief of a personal attorney-client relationship is

insufficient.

B.   Bevill Test

     The government argues that defendant cannot satisfy any of

the five benchmarks in Bevill and Nameless Lawyer.          (Docket

Entry # 100, pp. 10-15) (Docket Entry # 114, pp. 5-9).

Defendant maintains that:




          ;32 the communications were confidential because



                                    ; and the communications concern


     31
          See footnote 24.
     32
          See footnote seven.

                                    42
      Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 43 of 57



defendant’s



                         (Docket Entry # 105, pp. 17-18).

      In the post-litigation affidavit, defendant attests he




              (Docket Entry # 105-1).      The government also filed a

post-litigation affidavit by Lopez




                                          (Docket Entry # 114-1, ¶ 6).

She



(Docket Entry # 114-1, ¶ 6).


      33
           As discussed below and elsewhere,




                                     43
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 44 of 57



     Under Bevill, “corporate employees seeking to assert a

personal claim of attorney-client privilege must” demonstrate

the following:

     “First, they must show they approached [counsel] for the
     purpose of seeking legal advice. Second, they must
     demonstrate that when they approached [counsel] they made
     it clear that they were seeking legal advice in their
     individual rather than in their representative capacities.
     Third, they must demonstrate that the [counsel] saw fit to
     communicate with them in their individual capacities,
     knowing that a possible conflict could arise. Fourth, they
     must prove that their conversations with [counsel] were
     confidential. And fifth, they must show that the substance
     of their conversations with [counsel] did not concern
     matters within the company or the general affairs of the
     company.”

Nameless Lawyer, 274 F.3d at 571 (quoting Bevill, 805 F.2d at

123, and stating “Bevill’s general framework is sound”); Bevill,

805 F.2d at 123.    Under Bevill’s fifth factor, as interpreted by

the First Circuit in Nameless Lawyer, the employee or corporate

officer can exercise his individual privilege when the

communication “‘focuses upon the individual officer’s personal

rights and liabilities . . . even though the general subject

matter of the [communication] pertains to matters within the

general affairs of the company.’”       Nameless Lawyer, 274 F.3d at

572 (quoting Tenth Circuit’s decision in Grand Jury Proceedings

v. United States, 156 F.3d at 1041).       For example, a corporate

officer or employee’s discussion with corporate counsel can

satisfy the fifth factor if he “discusses his individual

liability for jail time arising from conduct interrelated with


                                   44
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 45 of 57



corporate affairs ‘because the officer’s potential prison

sentence is outside the scope of the corporation’s concerns and

affairs.’”    MacKenzie-Childs, 262 F.R.D. at 250 (quoting In re

Grand Jury Proceedings, 156 F.3d at 1041).

     “Contemporaneous evidence is the most compelling in

determining the purpose for” retaining counsel.         Wollman, 475 F.

Supp. 3d at 64 (citing Cavallaro, 284 F.3d at 248).         After-the-

fact statements made “in the midst of litigation, with little

support in the contemporaneous record,” Cavallaro, 284 F.3d at

248, are discounted.    See Wollman, 475 F. Supp. 3d at 64; United

States v. Adams, Case No. 0:17-cr-00064-DWF-KMM, 2018 WL

5311410, at *10 (D. Minn. Oct. 27, 2018) (rejecting personal

attorney-client relationship in part because “substance of the

emails” did not show attorney advising “Adams in his individual

capacity”).    Having reviewed each of the Tab B documents in

camera, none of them support the premise that defendant

satisfied the fifth factor.     They uniformly pertain to Harvard’s

internal investigations regarding the DOD and NIH inquiries and

Harvard’s response to NIH.     Although they concern defendant’s

activities, they do not focus on his liability or rights, and

the communications in these documents that pertain to his

individual acts and liabilities are not segregable or separable

from the discussions about Harvard and matters of corporate

concern.   See Nameless Lawyer, 274 F.3d at 573 (“Roe or Moe may



                                   45
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 46 of 57



only assert an individual privilege to the extent that

communications regarding individual acts and liabilities are

segregable from discussions about the corporation”).

Defendant’s personal legal problems and the factual basis for

those problems are inextricably intertwined with Harvard’s

concerns



     Pertinent to the fifth factor regarding the DOD inquiry,

the inquiry centered around the




(Docket Entry # 100-3, p. 2) (emphasis added); (Docket Entry #

35, ¶ 32)




(emphasis added); (No. 33, Tab B, June 3, 2021 submission,

                     )




                               (Docket Entry # 35, ¶¶ 6, 31-32)

(Docket Entry # 100-3, pp. 2, 5).




                                   46
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 47 of 57




              (Docket Entry # 105-2, pp. 16-17).




(Docket Entry # 100-3, p. 5).      Defendant’s purportedly protected

Tab B communications regarding the COI are therefore not

distinguishable or separable from Harvard’s corporate

requirements and responsibilities regarding the COI in

connection with the DOD grants awarded to Harvard.         See Nameless

Lawyer, 274 F.3d at 572.




     34

                                                               (Docket
Entry # 100-1, p. 4)
                             (Nos. 31, 35, Tab B, June 3, 2021
submission,                                               ).

                       (No. 35, Tab B, June 3, 2021 submission,
                            ). Another Tab B document

                                                            (Nos. 35,
37, Tab B, June 3, 2021 submission,
               ).

                                   47
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 48 of 57



(Docket Entry # 100-3, p. 4).        The use of Harvard’s name as

associated with the WUT research laboratory is a corporate

matter or concern and addressed in conjunction with the use of

defendant’s name regarding the same.




                                                                (Docket

Entry # 100-3, p. 5).    Here again, the Tab B communications



                                                               are not

segregable from the same communications which also pertain to

the use of Harvard’s name.        See, e.g., (No. 38, Tab B, June 3,

2021 submission,                                     ) (Nos. 10, 12 to

16, Tab B, May 28, 2021 submission,

                           ).35    More broadly, none of the Tab B

documents during the time period of the DOD inquiry include

segregable material relative to defendant’s individual acts and

liabilities.

     As to the fifth factor, the same is true for the NIH

inquiry.




     35
        A number of these Tab B communications regarding the use
of defendant’s name and Harvard’s name pertain to the NIH inquiry
as well as the DOD inquiry.

                                     48
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 49 of 57




                      (Docket Entry # 100-7).




                                                   , the

communications, like those in Nameless Lawyer, “do not appear to

be distinguishable from discussions between the same parties in

their capacities as corporate officers” (or corporate employees)

“and corporate counsel” regarding “matters of corporate

concern.”   Nameless Lawyer, 274 F.3d at 572.

     “The default assumption is that the attorney only

represents the corporate entity,” Harvard, and it is the burden

of the individual, defendant, “to dispel that presumption.”

Nameless Lawyer, 274 F.3d at 571.        Defendant does not satisfy

his burden to show that the Tab B documents focused on his

individual acts and liabilities segregable from discussions

about Harvard corporate matters.        See id. at 573 (corporate

officers “Roe or Moe may only assert an individual privilege to

the extent that communications regarding individual acts and

liabilities are segregable from discussions about the



                                   49
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 50 of 57



corporation”).   Here, as in Nameless Lawyer, the difficulty

arises because the discussions set out in the in camera Tab B

documents are not distinguishable from discussions regarding

Harvard’s internal investigation relative to the NIH inquiry and

Harvard’s response.

     Turning to the third Bevill factor or benchmark, defendant

fails to demonstrate that Lopez or any other Harvard attorney

(such as Ponting and Fox) “‘saw fit to communicate with [him] in

[his] individual capacit[y], knowing that a possible conflict

could arise.’”   Nameless Lawyer, 274 F.3d at 571 (internal

citation omitted).




                                  (Docket Entry # 105-1, ¶ 4).




                                   50
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 51 of 57




(Docket Entry # 35, ¶¶ 6, 31-32, 43) (Docket Entry # 100-1).




                                                          (Docket Entry

## 100-1, 100-2).




                                                                (Docket

Entry # 105-2, p. 8).



                                         (Docket Entry # 114-1, ¶ 5)

(Docket Entry # 100-2, p. 2) (No. 28, Tab B, June 3, 2021

submission,                               ).   An attorney was not

present at the meeting with the DCIS special agent.         Having

reviewed all of the Tab B communications regarding the DOD

inquiry, they do not evidence or intimate that Harvard’s counsel

saw fit to communicate with defendant in his individual

capacity, “‘knowing that a possible conflict could arise.’”

Nameless Lawyer, 274 F.3d at 571 (internal citation omitted).

     With respect to the NIH inquiry,



                                   51
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 52 of 57



                                                     .




                               (Docket Entry # 100-8, pp. 2-3) (No.

9, Tab B, May 28, 2021 submission,                                       )




                                                                  .      The

Tab B documents




                                                               (Docket

Entry # 100, p. 14) (font size altered); (Docket Entry # 114-1,

¶ 8).



                                   52
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 53 of 57




                                        Overall, defendant fails to

demonstrate that Lopez or any other Harvard attorney or even a

“designee” “‘saw fit to communicate with [defendant] in [his]

individual capacit[y], knowing that a possible conflict could

arise.’”    Nameless Lawyer, 274 F.3d at 571 (internal citation

omitted).

     The failure to give an Upjohn warning does not lead to a

different result.    See United States v. Int’l Brotherhood of

Teamsters, 119 F.3d at 217 (recognizing that “attorneys from CW

& S did not do all that they could have done to clarify the

conflicts of interest that can and do develop between

organizations and their employees, or to clarify that CW & S

represented the Campaign” but noting these actions do not

“change our interpretation of the law of attorney-client

privilege”); accord In re Grand Jury Investigation, 2019 WL

2179116, at *16 (despite default rule that general counsel

represents “entity not individuals within that entity,” grand

jury “Target twists” absence of “Upjohn warning” as evidence

that “subpoenaed [law firm] partners intended to represent him

personally” and thereby “mischaracterizes” purposes of “Upjohn

warning and” circumstances in which warning needed); In re

Fidelity Guarantee Mortg. Corp., 150 B.R. 864, 868 (Bankr. D.

Mass. 1993).    As noted above, the default rule “is that the


                                   53
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 54 of 57



attorney only represents the corporate entity, not the

individuals within the corporate sphere, and it is” defendant’s

“burden to dispel that presumption.”       Nameless Lawyer, 274 F.3d

at 571; see Restatement (Third) of the Law Governing Lawyers §

96 cmt. b (2000) (lawyer employed to represent organization

“does not thereby also form a client-lawyer relationship with

all or any individuals employed by it or who direct its

operations or who have an ownership or other beneficial interest

in it”).    Here, the absence of an Upjohn warning does not

satisfy defendant’s burden to dispel this presumption.

Defendant’s argument that OGC and its designees never gave him

an Upjohn warning satisfies the third Bevill factor (Docket

Entry # 105, p. 17) is not well taken.       Defendant’s further

assertion that OGC and its designees



           (Docket Entry # 105-2, p. 38)

                           (Docket Entry # 105, p. 17) is not fully

born out in the record and, in any event, does not overcome the

default rule.

     Defendant next points out




                                   54
      Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 55 of 57



                                                         (Docket Entry #

105, p. 18) (citing “Docket Entry 15, 20-CV-02441, Middlesex

Superior Court”).      He therefore argues




                                                             (Docket

Entry # 105, pp. 18-19).       First, the argument is devoid of any

legal authority.      Second, it seeks to import an argument made in

a different court in the context of a different legal principle

as applicable to the attorney-client privilege issues in this

criminal prosecution.

      In sum, defendant fails to satisfy the third factor in

Bevill or the fifth factor as interpreted in Nameless Lawyer,

274 F.3d at 572-574.      Harvard’s unilateral waiver of the

attorney-client privilege in the Tab B documents therefore

defeats defendant’s attempt to block disclosure on the basis of

an individual privilege in the Tab B documents.36

II.   Evidentiary Hearing

      As a final matter, defendant




      36
        It is therefore not necessary to address the government’s
alternative grounds to authorize disclosure, including the crime-
fraud exception and waiver. See Graf, 610 F.3d at 1164 (finding
that under “Bevill test Graf does not hold a personal
attorney-client privilege over any of his communications with the
above attorneys” and therefore not necessary to address
government’s waiver argument).

                                     55
       Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 56 of 57




                           (Docket Entry # 105, p. 2).       At the

January 15, 2021 hearing, he argued this court should hold an

evidentiary hearing based on a number of factual disputes,

including the dispute regarding an Upjohn warning.

       As explained in Nameless Lawyer:

       Our cases exhibit a strong preference for “a ‘pragmatic
       approach’ to the question of whether, in a given situation,
       an evidentiary hearing is required. The key determinant is
       whether, ‘given the nature and circumstances of the case[,]
       . . . the parties [had] a fair opportunity to present
       relevant facts and arguments to the court and to counter
       the opponent’s submissions.’”

Nameless Lawyer, 274 F.3d at 576 (quoting In re Thirteen Appeals

Arising Out of the San Juan Dupont Plaza Hotel Fire Litig., 56

F.3d 295, 302 (1st Cir. 1995)).

       Here, defendant had a fair opportunity to present the

relevant facts.      He had access to the Tab B communications,

albeit with portions redacted, in order to formulate his

arguments.37     He had an opportunity to counter the government’s

arguments in his 20-page opposition and at the January 15, 2021

hearing.     This court undertook in camera inspection of all of

the Tab B documents.       Because defendant had a fair opportunity

to present the relevant facts, to make arguments to this court,

and to counter the government’s positions, an evidentiary

       37
            The government represents and defendant does not dispute
that
                                        (Docket Entry # 100, p. 9)
(Docket Entry # 105).       The Tab B documents include redactions.

                                      56
    Case 1:20-cr-10111-RWZ Document 158-1 Filed 06/15/21 Page 57 of 57



hearing is not required.     Moreover, the material facts are

reliably resolved on the paper record before this court.          See

United States v. Jiménez, 419 F.3d 34, 42 (1st Cir. 2005).           An

evidentiary hearing is therefore unnecessary.

                              CONCLUSION

     In accordance with the foregoing discussion, the motion to

disclose communications not protected by defendant’s attorney-

client privilege (Docket Entry # 100) is ALLOWED.



                                   /s/ Marianne B. Bowler
                               MARIANNE B. BOWLER
                               United States Magistrate Judge




                                   57
